COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
  RANDY PONCE and MOBILITY                                         No. 08-21-00111-CV
  EXPERTS, L.L.C.,                                 §
                                                                      Appeal from the
  Appellants,                                      §
                                                                County Court at Law No. 6
  v.                                               §
                                                                 of El Paso County, Texas
  TBF FINANCIAL, L.L.C.,                           §
                                                                   (TC# 2020DCV2776)
  Appellee.                                        §

                                        JUDGMENT

       The Court has considered this cause on the Appellants joint agreed motion to dismiss the

appeal and concludes the motion should be granted and the appeal should be dismissed, in

accordance with the opinion of this Court. We therefore dismiss the appeal. We further order costs

of this appeal are taxed against the parties incurring same, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 28TH OF SEPTEMBER, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.